Case: 15-10700      Document: 00513561873         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10700
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SHAWN SCOTT BANTA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:15-CR-35-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Shawn Scott Banta has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Banta has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10700     Document: 00513561873      Page: 2   Date Filed: 06/23/2016


                                  No. 15-10700

presents no nonfrivolous issue for appellate review, including counsel’s
conclusion that the record is not sufficiently developed to allow us to make a
fair evaluation of any claim of ineffective assistance of counsel; we therefore
decline to consider such a claim without prejudice to collateral review. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). We also note that,
contrary to counsel’s assertion, there is no clerical error in the district court’s
Statement of Reasons (SOR). The SOR correctly reflects that the sentence was
within the guideline range and that the difference between the maximum and
minimum of the guideline range does not exceed 24 months. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                        2